Title: To Benjamin Franklin from Duportail, 8 February 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
paris le 8 fevrier 1777
Toutes reflexions faites, je crois que les vaisseaux de nantes nous offrent plus de sureté et de commodités pour notre passage que le paquebot. Ainsi je choisis le premier moyen à moins que vous n’ayèz vous même fait des observations contraires; auquel cas je vous prierois de vouloir bien m’en faire part.
J’ai eu l’honneur de vous parler de quelques instrumens necessaires à notre profession. Cela consisteroit en trois graphometres, trois boussoles, et trois alidades de planchettes. C’est l’affaire d’une quinzaine de louis. Il seroit à propos que vous les fissièz acheter ou si vous le desirèz je les acheteray et vous m’en rembourserèz le montant. Les instrumens appartiendront à l’état.
Si vous voulèz, monsieur, lundy soir je me rendray chèz vous et nous signerons les conditions de notre arrangement. Si vous prenèz la peine de les dresser d’avance, je vous prie d’y inserer notre titre en france et de laisser à la suite de nos noms veritables la place d’un autre nom que nous prendrons.
J’ai appris aujourd’huy qu’un officier du corps à qui la Cour vient de donner sa retraite doit vous offrir ses services. Quelque party que vous prenièz a son egard je vous prie instamment de ne luy rien apprendre de notre depart. J’ai l’honneur d’etre votre tres humble et tres obeissant serviteur
DP
 
Notation: Papers concerning / M. du Portail.
